 Case 2:20-cv-02064-PKH Document 9                 Filed 05/14/20 Page 1 of 1 PageID #: 23



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION


 JAMES KRECKER                                                                  PLAINTIFF

 v.                                  Civil No. 2:20-CV-02064

 PROSECUTING ATTORNEY (representing                                           DEFENDANT
 the State of Arkansas)


                                        JUDGMENT


       For the reasons stated in the Order filed this date, this case is DISMISSED WITH

PREJUDICE. The dismissal of this action constitutes a “strike” under 28 U.S.C. § 1915(g). The

clerk is DIRECTED to place a § 1915(g) strike flag on the case.


       IT IS SO ORDERED this 14th day of May 2020.


                                                           /s/P. K. Holmes, III
                                                           P. K. HOLMES, III
                                                           U.S. DISTRICT JUDGE




                                               1
